Name: Commission Regulation (EEC) No 1625/88 of 10 June 1988 altering, from 11 June 1988, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 88 Official Journal of the European Communities No L 145/29 COMMISSION REGULATION (EEC) No 1625/88 of 10 June 1988 altering, from 11 June 1988 , the rate of refunds applicable for certain products of the cereals and rice sectors , exported in the form of goods not covered by Annex II to the Treaty whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 1190/88 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3990/87 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 May 1988 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Regulation (EEC) No 1 190/88 ; (^ ; HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EEC) No 1190/88 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 11 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29. 4. 1988, p. 7. (3) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 15. 0 OJ No L 111 , 30 . 4. 1988 , p. 78 . 11 . 6 . 88No L 145/30 Official Journal of the European Communities ANNEX to the Commission Regulation of 10 June 1988 altering the rates of the refunds applicable from 11 June 1988 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CN code Description Rate of refund 1001 10 90 Durum wheat :  On exports of goods falling within subheadings 1902 11 00 and 1902 19 to the United States of America 13,082  In all other cases 16,150 1Q01 90 99 Common wheat, and meslin (mixed wheat and rye):  For the manufacture of starch 8,786  Other than for the manufacture of starch :  On exports of goods falling within subheadings 1902 11 00 and 1902 19 to the United States of America 8,251  In all other cases 10,186 1002 00 00 Rye 9,296 1003 00 90 Barley 11,482 1004 00 90 Oats 9,103 1005 90 00 Maize, other than hybrid maize for sowing :  For the manufacture of starch 11,336  Other than for the manufacture of starch 12,336 1006 20 10 Round grain husked rice 40,727 1006 20 90 Long grain husked rice 37,279 1006 30 91 Round grain wholly milled rice 52,551 1006 30 99 Long grain wholly milled rice 54,028 1006 40 00 Broken rice :  For the manufacture of starch 15,100  Other than for the manufacture of starch 16,300 1007 00 90 Sorghum 8,406 1101 00 00 Wheat or meslin flour :  On exports of goods falling within subheadings 1902 1 1 00 and 1902 19 to the United States of America 9,701  In all other cases 11,976 1102 10 00 Rye flour 21,300 1103 11 10 Durum wheat groats and meal :  On exports of goods falling within subheadings 1902 1 1 00 and 1902 19 to the United States of America 20,277  In all other cases 25,033 1103 11 90 Common wheat groats and meal :  On exports of goods falling within subheadings 1902 11 00 and 1902 19 to the United States of America 9,701  In all other cases 1 1,976